Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 9, 11-14, 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita (U.S. Pub No. 2008/0043692 A1) in view of NIYAMA et al. (U.S. Pub No. 2010/0302974 A1).


1. Morita teaches a system, comprising: a memory that stores instructions; and a processor of a first cache server of a vehicle that executes the instructions to perform operations, the operations comprising: joining a wireless device to an access point in communication with the first cache server of the vehicle [par 0234, 0288, Next, the moving vehicle cache management section 355 makes a decision upon the presence or absence of a vehicle 201 moving in traffic which is using said updated web page, based upon the web access frequency totalizing data base. Furthermore, the wireless repeater device 512' in the interior of the moving vehicle 51' and wireless LAN terminals 513, 514, and 515 which are owned by the various passengers are present within the area of a local network 52' of a wireless LAN access point section 5126 which is included in the wireless repeater device 512]; receiving a request for content from the wireless device [par 0223,  when a mobile wireless transmission device 3 within a vehicle 210 which is moving in traffic has received from a user an access request to a web page]; detecting a second cache server of a second vehicle based on a first localized coverage area of the access point overlapping with a second localized coverage area created by a second access point of the second vehicle [par 0066, 0219,  present invention as described above, a wireless LAN is set up within a vehicle such as a bus or a train or the like, and, via this wireless LAN, a stopping reservation for a station or a stopping point at which a passenger within the vehicle who is carrying a portable terminal wishes to get off the vehicle is registered in advance from the portable terminal upon a sub-computer. When this is done, based upon traffic information from a host computer, the sub-computer notifies the getting off reservation information via this portable terminal before the vehicle arrives at the station or stopping point for which the getting off reservation has been made. The moving vehicle cache management section 355 stores the web pages which are supplied to traffic and which have been accumulated upon the second cache server 337 of the moving vehicle 210 (the moving vehicles). And it reflects this stored content upon the cache server 352], and providing, via the access point, the IP address of the second cache server to the wireless device to enable the wireless device to access the updated version of the content [par 0293, 0295, Furthermore, the wireless repeater device 512 comprises a 1xEV-DO mobile terminal section 5120, a control section 5121, a wireless LAN access point section 5125, the WWW server section 5126, a vehicle position information acquisition section 5251, a path information storage section 5252, a getting off reservation information updating section. Furthermore, when the stopping point at which the passenger plans to get off is selected from the wireless LAN terminal 513, the getting off reservation information updating section 5253 stores a recognition code (for example, an IP address for connection to the internet or a MAC address for identifying the information device which is connected to the LAN, or a recognition code which has been distributed by the wireless repeater device, or the like) which identifies the stopping point at which the passenger plans to get off and his wireless LAN terminal 513 in the getting off reservation information storage section 5255].
 	Morita fail to show wherein the second cache server includes an updated version of the content; creating a lookup table to associate an IP address of the second cache server with the updated version of the content; 
 	In an analogous art NIYAMA show wherein the second cache server includes an updated version of the content; creating a lookup table to associate an IP address of the second cache server with the updated version of the content [par 0014, 0018, In the DHCP server, a range of IP addresses that may be assigned to on-vehicle devices is set, an IP address is selected from the IP addresses that may be assigned to the on-vehicle devices, and the selected IP address is temporarily provided to the on-vehicle device that has accessed. When the on-vehicle device terminates communication using the IP address provided thereto, the DHCP server automatically collects the address and assigns it to another on-vehicle device.  In particular, when the on-vehicle devices adopt a cable LAN configuration, a routing table is also set as communication data. However, when the communication data including this routing table is provided by a manual operation, the same problem as that in case of the IP address occurs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita and Niyama because there can be provided the method and the device for providing the communication data in the network system for organizing vehicles that can eliminate the need for using a manual key operation to input the communication data.


2. Morita and Niyama describe the system of claim 1, Morita fail to show wherein the operations further comprise: determining that the vehicle is not moving: and responsive to determining that the vehicle is not moving, activating the access point.
 	In an analogous art Niyama show wherein the operations further comprise: determining that the vehicle is not moving: and responsive to determining that the vehicle is not moving, activating the access point [par 0121, When the rail vehicle enters one communication enabled area 52 of the plurality of wireless communication units 111 in the ground device 11 to be stopped at a predetermined detention position and travel of the vehicle is terminated by turning off an operation key, the wireless communication unit 121 starts wireless communication with one of the plurality of wireless communication units 111(1) to 111(2) installed as wireless LAN access points of the ground device 11. The first vehicle information storage unit 122 monitors operation states of various devices such as an air-conditioning equipment mounted in the vehicle]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita and Niyama because there can be provided the method and the device for providing the communication data in the network system for organizing vehicles that can eliminate the need for using a manual key operation to input the communication data.



3. Morita and Niyama illustrate the system of claim 1, Morita fail to show wherein the operations further comprise: determining that the vehicle is off: and responsive to the determining that the vehicle is off, activating the access point. 
 	In an analogous art Niyama show wherein the operations further comprise: determining that the vehicle is off: and responsive to the determining that the vehicle is off, activating the access point [par 0115, 0121, vehicle devices 12A to 12C, When the rail vehicle enters one communication enabled area 52 of the plurality of wireless communication units 111 in the ground device 11 to be stopped at a predetermined detention position and travel of the vehicle is terminated by turning off an operation key, the wireless communication unit 121 starts wireless communication with one of the plurality of wireless communication units 111(1) to 111(2) installed as wireless LAN access points of the ground device 11].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita and Niiyama because there can be provided the method and the device for providing the communication data in the network system for organizing vehicles that can eliminate the need for using a manual key operation to input the communication data.


4, Morita and Niyama create the system of claim 1, Morita and Niyama fail to show wherein the operations further comprise authenticating the first cache server with the second cache server based on authentication information passed between the first and second cache servers [par 0219, 0220, The moving vehicle cache management section 355 stores the web pages which are supplied to traffic and which have been accumulated upon the second cache server 337 of the moving vehicle 210 (the moving vehicles). And it reflects this stored content upon the cache server 352. In other words, the web pages which have been accumulated upon the second cache server 337 are also accumulated upon the cache server. The moving vehicle cache updating section 356 performs processing for updating the second cache server 337 of the moving vehicle].
 	

8. Morita and Niyama demonstrate the system of claim 1, wherein the operations further comprise determining if the second vehicle drives away [Morita, par 0067, it is possible for the present position of the moving vehicle to be determined by a system upon a host computer which is provided upon the ground, using actual position data and actual traffic speed data, and for the journey time instant and/or the required time for passing a specified ground point to be notified to the portable terminal].


9. Morita and Niyama convey the system of claim 8, wherein the operations further comprise: determining that the second vehicle has driven away; and responsive to the determining that the second vehicle has driven away, enabling the wireless device to connect to a base station via a cellular connection of a cellular network {par 0199, It is possible to establish a connection between the mobile wireless transmission device 3 within the moving vehicle 210 and the router 312 via a LAN cable 313. By doing this it is possible to connect the mobile wireless transmission device 3 within the moving vehicle 210 to the internet via the router 312].



11. Morita creates a method, comprising: joining, by utilizing a first cache server of a vehicle, a wireless device to an access point in communication with the first cache server of the vehicle; receiving, at the first cache server[par 0234, 0288, Next, the moving vehicle cache management section 355 makes a decision upon the presence or absence of a vehicle 201 moving in traffic which is using said updated web page, based upon the web access frequency totalizing data base. Furthermore, the wireless repeater device 512' in the interior of the moving vehicle 51' and wireless LAN terminals 513, 514, and 515 which are owned by the various passengers are present within the area of a local network 52' of a wireless LAN access point section 5126 which is included in the wireless repeater device 512]; a request for content from the wireless device[par 0223,  when a mobile wireless transmission device 3 within a vehicle 210 which is moving in traffic has received from a user an access request to a web page]; detecting, by utilizing instructions from a memory that are executed by a processor of the first cache server of the vehicle, a second cache server of a second vehicle based on a first localized coverage area of the access point overlapping with a second localized coverage area created by a second access point of the second vehicle[par 0066, 0219,  present invention as described above, a wireless LAN is set up within a vehicle such as a bus or a train or the like, and, via this wireless LAN, a stopping reservation for a station or a stopping point at which a passenger within the vehicle who is carrying a portable terminal wishes to get off the vehicle is registered in advance from the portable terminal upon a sub-computer. When this is done, based upon traffic information from a host computer, the sub-computer notifies the getting off reservation information via this portable terminal before the vehicle arrives at the station or stopping point for which the getting off reservation has been made. The moving vehicle cache management section 355 stores the web pages which are supplied to traffic and which have been accumulated upon the second cache server 337 of the moving vehicle 210 (the moving vehicles). And it reflects this stored content upon the cache server 352], wherein the second cache server includes an updated version of the content; providing, via the access point, the IP address of the second cache server to the wireless device to enable the wireless device to access the updated version of the content [par 0293, 0295, Furthermore, the wireless repeater device 512 comprises a 1xEV-DO mobile terminal section 5120, a control section 5121, a wireless LAN access point section 5125, the WWW server section 5126, a vehicle position information acquisition section 5251, a path information storage section 5252, a getting off reservation information updating section. Furthermore, when the stopping point at which the passenger plans to get off is selected from the wireless LAN terminal 513, the getting off reservation information updating section 5253 stores a recognition code (for example, an IP address for connection to the internet or a MAC address for identifying the information device which is connected to the LAN, or a recognition code which has been distributed by the wireless repeater device, or the like) which identifies the stopping point at which the passenger plans to get off and his wireless LAN terminal 513 in the getting off reservation information storage section 5255].
 	Morita fail to show creating, at the first cache server, a lookup table to associate an IP address of the second cache server with the updated version of the content; 
 	In an analogous art Niyama show creating, at the first cache server, a lookup table to associate an IP address of the second cache server with the updated version of the content[par 0014, 0018, In the DHCP server, a range of IP addresses that may be assigned to on-vehicle devices is set, an IP address is selected from the IP addresses that may be assigned to the on-vehicle devices, and the selected IP address is temporarily provided to the on-vehicle device that has accessed. When the on-vehicle device terminates communication using the IP address provided thereto, the DHCP server automatically collects the address and assigns it to another on-vehicle device.  In particular, when the on-vehicle devices adopt a cable LAN configuration, a routing table is also set as communication data. However, when the communication data including this routing table is provided by a manual operation, the same problem as that in case of the IP address occurs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita and Niyama because there can be provided the method and the device for providing the communication data in the network system for organizing vehicles that can eliminate the need for using a manual key operation to input the communication data.



12. Morita and Niyama disclose the method of claim 11, further comprising authenticating the first cache server with the second cache server based on authentication information passed between the first and second cache servers [Niyama, par 0219, 0220, The moving vehicle cache management section 355 stores the web pages which are supplied to traffic and which have been accumulated upon the second cache server 337 of the moving vehicle 210 (the moving vehicles). And it reflects this stored content upon the cache server 352. In other words, the web pages which have been accumulated upon the second cache server 337 are also accumulated upon the cache server. The moving vehicle cache updating section 356 performs processing for updating the second cache server 337 of the moving vehicle].



13. Morita and Niyama defines the method of claim 11, further comprising: determining that the second cache server does not have the updated version of the content; and responsive to the determining that the second cache server does not have the updated version of the content, providing the wireless device with access to the content [Morita, par 0225, 0236, the control section 333 searches upon the second cache server 337, and makes a decision as to whether or not the requested web page has been accumulated thereon (in steps S3103 and S3104). And, if the web page which is being requested is accumulated upon the second cache server 337, then it reads out said web page from the second cache server 337 and transmits it to the wireless LAN terminal 2. Furthermore, it performs updating of the second cache server 337 only within the moving vehicle(s) 210 in traffic which is/are using the updated web page. By doing this, along with it being possible to update the cache contents within the vehicles 210 which are moving in traffic at high efficiency, it is also possible to alleviate the load of communication using the mobile telephone network],

14. Morita and Niyama The method of claim 11, further comprising verifying that the wireless device can connect to the access point [Morita, par 0190, the notification means in the wireless LAN terminal 2 which notifies the state of wireless connection to the external network is not to be considered as being limited to the one which provides the above described screen display. It would be acceptable for the wireless LAN terminal 2 to notify the state of wireless connection to the external network by turning on a display lamp, or the like. Furthermore, it would also be acceptable to notify the state of wireless connection to the external network by emitting a sound such as a beep or the like].

16. Morita teaches a computer readable device comprising instructions, which, when loaded and executed by a processor of a first cache server of a vehicle, cause the processor to perform operations, the operations comprising: joining a wireless device to an access point in communication with the first cache server of the vehicle[par 0234, 0288, Next, the moving vehicle cache management section 355 makes a decision upon the presence or absence of a vehicle 201 moving in traffic which is using said updated web page, based upon the web access frequency totalizing data base. Furthermore, the wireless repeater device 512' in the interior of the moving vehicle 51' and wireless LAN terminals 513, 514, and 515 which are owned by the various passengers are present within the area of a local network 52' of a wireless LAN access point section 5126 which is included in the wireless repeater device 512]; receiving a request for content from the wireless device[par 0223,  when a mobile wireless transmission device 3 within a vehicle 210 which is moving in traffic has received from a user an access request to a web page]; detecting a second cache server of a second vehicle based on a first localized coverage area of the access point overlapping with a second localized coverage area created by a second access point of the second vehicle, wherein the second cache server includes an updated version of the content[par 0066, 0219,  present invention as described above, a wireless LAN is set up within a vehicle such as a bus or a train or the like, and, via this wireless LAN, a stopping reservation for a station or a stopping point at which a passenger within the vehicle who is carrying a portable terminal wishes to get off the vehicle is registered in advance from the portable terminal upon a sub-computer. When this is done, based upon traffic information from a host computer, the sub-computer notifies the getting off reservation information via this portable terminal before the vehicle arrives at the station or stopping point for which the getting off reservation has been made. The moving vehicle cache management section 355 stores the web pages which are supplied to traffic and which have been accumulated upon the second cache server 337 of the moving vehicle 210 (the moving vehicles). And it reflects this stored content upon the cache server 352]; providing, via the access point, the IP address of the second cache server to the wireless device to enable the wireless device to access the updated version of the content [par 0293, 0295, Furthermore, the wireless repeater device 512 comprises a 1xEV-DO mobile terminal section 5120, a control section 5121, a wireless LAN access point section 5125, the WWW server section 5126, a vehicle position information acquisition section 5251, a path information storage section 5252, a getting off reservation information updating section. Furthermore, when the stopping point at which the passenger plans to get off is selected from the wireless LAN terminal 513, the getting off reservation information updating section 5253 stores a recognition code (for example, an IP address for connection to the internet or a MAC address for identifying the information device which is connected to the LAN, or a recognition code which has been distributed by the wireless repeater device, or the like) which identifies the stopping point at which the passenger plans to get off and his wireless LAN terminal 513 in the getting off reservation information storage section 5255].
 	Morita fail to show creating a lookup table to associate an IP address of the second cache server with the updated version of the content; 
 	In an analogous art Niyama show creating a lookup table to associate an IP address of the second cache server with the updated version of the content[par 0014, 0018, In the DHCP server, a range of IP addresses that may be assigned to on-vehicle devices is set, an IP address is selected from the IP addresses that may be assigned to the on-vehicle devices, and the selected IP address is temporarily provided to the on-vehicle device that has accessed. When the on-vehicle device terminates communication using the IP address provided thereto, the DHCP server automatically collects the address and assigns it to another on-vehicle device.  In particular, when the on-vehicle devices adopt a cable LAN configuration, a routing table is also set as communication data. However, when the communication data including this routing table is provided by a manual operation, the same problem as that in case of the IP address occurs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita and Niyama because there can be provided the method and the device for providing the communication data in the network system for organizing vehicles that can eliminate the need for using a manual key operation to input the communication data.


17. Morita and Niyama provides the computer readable device of claim 16, Morita fail to show wherein the operations further comprise: determining that the vehicle is off: and responsive to the determining that the vehicle is off, activating the access point.
 	In an analogous art Niyama show wherein the operations further comprise: determining that the vehicle is off: and responsive to the determining that the vehicle is off, activating the access point[par 0115, 0121, vehicle devices 12A to 12C, When the rail vehicle enters one communication enabled area 52 of the plurality of wireless communication units 111 in the ground device 11 to be stopped at a predetermined detention position and travel of the vehicle is terminated by turning off an operation key, the wireless communication unit 121 starts wireless communication with one of the plurality of wireless communication units 111(1) to 111(2) installed as wireless LAN access points of the ground device 11].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita and Niyama because there can be provided the method and the device for providing the communication data in the network system for organizing vehicles that can eliminate the need for using a manual key operation to input the communication data.


18. Morita and Niyama disclose the computer readable device of claim 16, wherein the operations further comprise authenticating the first cache server with the second cache server based on authentication information passed between the first and second cache servers[par 0219, 0220, The moving vehicle cache management section 355 stores the web pages which are supplied to traffic and which have been accumulated upon the second cache server 337 of the moving vehicle 210 (the moving vehicles). And it reflects this stored content upon the cache server 352. In other words, the web pages which have been accumulated upon the second cache server 337 are also accumulated upon the cache server. The moving vehicle cache updating section 356 performs processing for updating the second cache server 337 of the moving vehicle].



Claims 5, 6, 19, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita (U.S. Pub No. 2008/0043692 A1) in view of NIYAMA et al. (U.S. Pub No. 2010/0302974 A1) in further view of Hicks et al. (U.S. Pub No. 2010/0154008 A1).


5. Morita and Niyama defines the system of claim 1, Morita and Niyama fail to show wherein the operations further comprise downloading a first portion of the updated version of the content to the wireless device.
 	In an analogous art Hicks show wherein the operations further comprise downloading a first portion of the updated version of the content to the wireless device [par 0020, The servers 130 can provide for locating the vehicle and commencing a download of the media content or continuing the download from a desired point, such as the download point of a previous hotspot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita, Niyama, and Hicks because this provides a network of servers having access to media content and the ability to wirelessly provide that media content to a vehicle.


6. Morita, Niyama, and Hicks disclose the system of claim 5, wherein the operations further comprise: determining that the first localized coverage area no longer overlaps with the second localized coverage area; and responsive to the determining that the first localized coverage area no longer overlaps with the second localized coverage area, downloading a remaining portion of the updated version of the content [Morita, par 0163, 0220,  And the external network utilization information updating section 236 periodically acquires said external network utilization information from the mobile terminal section 232, and updates the external network utilization information which is stored in the storage section 234.The moving vehicle cache updating section 356 performs processing for updating the second cache server 337 of the moving vehicle. An opportunity for this updating is when, for a vehicle 210 which is moving in traffic, an update has been performed for the source of provision of a web page].


19. Morita and Niyama creates the computer readable device of claim 16, Morita and Niyama fail to show wherein the operations further comprise downloading a first portion of the updated version of the content to the wireless device.
 	In an analogous art Hicks show wherein the operations further comprise downloading a first portion of the updated version of the content to the wireless device [par 0020, The servers 130 can provide for locating the vehicle and commencing a download of the media content or continuing the download from a desired point, such as the download point of a previous hotspot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita, Niyama, and Hicks because this provides a network of servers having access to media content and the ability to wirelessly provide that media content to a vehicle.


20. Morita, Niyama, and Hicks convey the computer readable device of claim 19, wherein the operations further comprise: determining that the first localized coverage area no longer overlaps with the second localized coverage area; and responsive to the determining that the first localized coverage area no longer overlaps with the second localized coverage area, downloading a remaining portion of the updated version of the content [Morita, par 0163, 0220,  And the external network utilization information updating section 236 periodically acquires said external network utilization information from the mobile terminal section 232, and updates the external network utilization information which is stored in the storage section 234.The moving vehicle cache updating section 356 performs processing for updating the second cache server 337 of the moving vehicle. An opportunity for this updating is when, for a vehicle 210 which is moving in traffic, an update has been performed for the source of provision of a web page].



Claims 7, 10, 15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita (U.S. Pub No. 2008/0043692 A1) in view of NIYAMA et al. (U.S. Pub No. 2010/0302974 A1) in further view of Tzamaloukas et al. (U.S. Pub No. 2004/0230370 A1).


7. Morita and Niyama illustrate the system of claim 1, Morita and Niyama fail to show wherein the operations further comprise: determining that a load of a cellular link to the content distribution network is low; and responsive to the determining that the load of the cellular link to the content distribution network is low, obtaining the content at the first cache server.
 	In an analogous art Tzamaloukas show wherein the operations further comprise: determining that a load of a cellular link to the content distribution network is low; and responsive to the determining that the load of the cellular link to the content distribution network is low, obtaining the content at the first cache server [par 0039, For example, the database may be updated during off-peak hours when the number of communication links from participating vehicles is low, the database can be updated every hour, or updated every minute, or the database can be updated when each new piece of traffic update information is received from the participating vehicles. After the database is updated, the database is checked for integrity and stability before replacing the database in use]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita, Niyama, and Tzamaloukas because this provides systems and methods that communicate map databases and route information between vehicles traveling a transportation network, and between vehicles and a central.

10. Morita and Niyama reveal the system of claim 1, Morita and Niyama fail to show wherein the operations further comprise determining whether the wireless device is a multimode device capable of communicating with a base station and with the access point.
 	In an analogous art Tzamaloukas show wherein the operations further comprise determining whether the wireless device is a multimode device capable of communicating with a base station and with the access point [par 0117, 0119, Since in the infrastructure mode there is usually a small time window within which to transmit and receive data, throughput is maximized albeit at the risk of losing some data packets.  FIG. 17C shows an infrastructure mode packet receiving method for a participating vehicle. In the receive mode 272, the participating vehicle receives a beacon service table or vehicle service table packet or packet burst 294, or a negative acknowledgment packet 296. The received packet 294 or 296 is sent to an application 298. The packet is processed 300 by the application. It is determined if the packet burst should be retransmitted 302. If a negative acknowledgement was received, the packet burst is retransmitted by transitioning to the transmit mode 306]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita, Niyama, and Tzamaloukas because this would maximize throughput without the risk of losing some data packets.


15. Morita and Niyama display the method of claim 11, Morita and Niyama fail to show further comprising: determining that a load of a cellular link to a content distribution network is low; and responsive to the determining that the load of the cellular link to the content distribution network is low, obtaining the content at the first cache server.
 	In an analogous art Tzamaloukas show further comprising: determining that a load of a cellular link to a content distribution network is low; and responsive to the determining that the load of the cellular link to the content distribution network is low, obtaining the content at the first cache server[par 0039, For example, the database may be updated during off-peak hours when the number of communication links from participating vehicles is low, the database can be updated every hour, or updated every minute, or the database can be updated when each new piece of traffic update information is received from the participating vehicles. After the database is updated, the database is checked for integrity and stability before replacing the database in use]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Morita, Niyama, and Tzamaloukas because this provides systems and methods that communicate map databases and route information between vehicles traveling a transportation network, and between vehicles and a central.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468